Citation Nr: 1731188	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for small fiber neuropathy, idiopathic (claimed as peripheral neuropathy), to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Timothy Hiller, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1966 to September 1970. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran and his spouse appeared and testified at a videoconference hearing in June 2010 before a Veterans Law Judge (VLJ); a transcript of that hearing is of record. In January 2013, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board and he was offered the opportunity to testify at another hearing. In January 2013, he requested another video conference hearing. However, in April 2013, he withdrew his request pursuant to 38 C.F.R. § 20.704 and indicated that he did not wish to postpone or reschedule the hearing. 

This appeal was previously before the Board in July 2010, May 2013, and February 2014, at which times the Board remanded the Veteran's claim for further development. The matter now returns to the Board for appellate consideration.

In the previous remand, the Board referred the issue of entitlement to service connection for diabetes mellitus type II as secondary to herbicide exposure to the Agency of Original Jurisdiction (AOJ) for adjudication. In a March 2017 rating decision, the AOJ granted service connection for diabetes mellitus type II associated with herbicide exposure with a 10 percent evaluation effective November 15, 2012 and 20 percent evaluation from December 19, 2016. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to herbicides.

2. Peripheral neuropathy was not shown in service or for many years thereafter, and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship, or nexus, between the diagnosed disability and any herbicide exposure in service, weighs against a finding of direct service connection.

3. The Veteran has established service connection for diabetes mellitus, type II.

4. Resolving reasonable doubt in his favor, the Veteran's small fiber neuropathy (claimed as peripheral neuropathy) is proximately aggravated by his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for small fiber neuropathy (claimed as peripheral neuropathy) as secondary to diabetes mellitus, type II are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
In light of the Board's favorable decision to grant service connection, no discussion of VA's duties to notify and assist is necessary for this issue.
II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are among the listed conditions, with a presumptive period of one year following separation from service
In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f). Early onset peripheral neuropathy is a listed presumptive condition for herbicide-exposed Veterans. 38 C.F.R. § 3.309(e). The condition must have first manifested to a compensable degree within one year of the last exposure to herbicides. 38 C.F.R. § 3.307(a)(6)(ii).

Additionally, service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a peripheral nerve condition, which affects his right and left lower extremities. The Veteran's original contention was that his small fiber neuropathy, idiopathic (claimed as peripheral neuropathy) is the result of his exposure to herbicides while serving in Vietnam. As mentioned above, in the February 2014 remand, the Board found that the issue of entitlement to service connection for diabetes mellitus as secondary to herbicide exposure had been raised by the record. As such, the Board remanded that issue for adjudication by the AOJ. Consequently, in the event that the Veteran's diabetes was found to be service connected, the Board also sought an opinion as to whether his diabetes caused or aggravated his peripheral neuropathy. See February 2014 Board Remand. In March 2017, the Veteran was granted service connection for diabetes mellitus, type II. See March 2017 Rating Decision.

The competent medical evidence of record supports a finding, and it is not disputed, that the Veteran has a current diagnosis of a bilateral neuropathy of the lower extremities. See March 2017 and May 2017 VA Examinations.

The Veteran was afforded a VA examination in September 2008. In July 2010, the Board remanded the Veteran's claim of service connection for small fiber neuropathy, idiopathic (claimed as peripheral neuropathy), to provide him with an adequate VA examination. The Board found deficiencies in the previous September 2008 examination in that the VA examiner failed to provide an opinion regarding whether the numbness the Veteran felt in his legs in service was related to his current condition. The Board noted that the VA examiner opined that it would be speculation to say that Agent Orange was the etiology of the condition.

The Veteran was afforded a VA examination in July 2010. While the examiner determined that the Veteran's neuropathy was not related to Agent Orange, the examiner did not address whether or not the Veteran's neuropathy was directly related to service, including the December 1969 notation of numbness in the legs, as directed by the Board in its July 2010 Remand. Consequently, the Board remanded the case again in May 2013.

The Veteran was afforded a new VA examination in August 2013; however, the VA examiner once again failed to provide an opinion regarding whether the numbness the Veteran felt in his legs in service was related to his current condition. Therefore the Board ordered a new VA examination. Additionally, the Board, after finding a diagnosis of diabetes mellitus indicated in the record, directed the AOJ to adjudicate that issue first and then schedule the Veteran for an examination. In addition to addressing the Veteran's in service leg numbness, the examiner was directed to offer an opinion as to whether the Veteran's neuropathy was proximately caused or aggravated by his diabetes. 

Following the most recent Board remand, the Veteran underwent a VA examination in March 2017. Upon examination, the examiner opined that it was less likely than not that the Veteran's neuropathy had its onset in service or was related to a December 1969 notation of numbness in the legs. As rationale, the examiner stated that there was insufficient documented medical evidence of a diagnosis of a neuropathy in service or within one year after being discharged. Further, the examiner noted that the December 1969 notation of numbness in the legs was related to a back injury and not neuropathy. 

The examiner further opined that it was less likely than not that any neuropathy was caused by diabetes mellitus. Diabetes mellitus was diagnosed in December 2012 and this diagnosis came well after the March 2002 biopsy that confirmed diagnosis of an idiopathic, severe length dependent, sensory neuropathy, affecting unmyelinated small-fiber sensory fibers. 

As to the question of aggravation, the examiner opined that given the Veteran's poor control of diabetes mellitus, it was as likely as not that any neuropathy was currently aggravated by the Veteran's diabetes. The examiner noted significant multi-factorial contributors including: peripheral vascular disease, tobacco use, hyperlipidemia, alcohol use, medication side effects, and the aging process. The examiner stated that it would not be reasonable to attempt to differentiate the degree of contribution by all of these factors. 

The examiner was asked to trace the baseline level of disability prior to aggravation by diabetes. The examiner noted that in 2005, the Veteran complained of persistent pain in both feet which made it difficult for him to walk further than 1 to 2 blocks, as well as hypersensitivity to the skin on touch on the lower extremities. He noted in 2006 that the Veteran had a baseline pain level of 4-5 out of 10 with constant burning in both feet. In 2010, it was noted that he had a dense peripheral neuropathy on both feet to the level of the lower third of the tibia proximally bilaterally. In 2015 it was noted that the Veteran had no sensation at all in the stocking distribution all the way up almost to his knees. See March 2017 VA Examination Report.  

The Veteran had an additional VA examination in May 2017 to determine the current severity of his condition. Upon examination, the Veteran was diagnosed with bilateral neuropathy of the lower extremities, idiopathic. The Veteran's condition was characterized by bilateral numbness, tingling, and constant pain that was rated as a 5 on a scale of 10 with medication. It was noted that the Veteran cannot walk long distances and he appeared for his examination in a wheelchair. The examiner noted moderately severe incomplete paralysis of the right and left sciatic nerve. 

In evaluating the foregoing medical opinions, the Board notes that the competent medical evidence of record is against a finding of direct service connection. The Board finds probative the opinion of the March 2017 VA examiner who noted insufficient documented medical evidence of neuropathy while in service, or within a year of discharge. The Board also found persuasive the examiner's explanation that the numbness noted in 1969 appeared to be related to a separate back injury sustained by the Veteran. Despite the Board's finding against direct service connection, the Board finds that the Veteran's current peripheral neuropathy is aggravated by his service connected diabetes mellitus. While the examiner offered a number of other contributing factors, he also opined that it would not be reasonable to attempt to differentiate the degree of contribution by all of these factors. The Board also notes that the Veteran was diagnosed with diabetes in roughly 2012. The March 2017 VA examiner specifically noted that the Veteran had a dense peripheral neuropathy on both feet to the level of the lower third of the tibia proximally bilaterally in 2010. By 2015, the Veteran had no sensation at all in the stocking distribution all the way up almost to his knees. The Board finds this to be evidence of a shift in the baseline level of severity of the Veteran's condition. Therefore, the Board finds that service connection for small fiber neuropathy, idiopathic (claimed as peripheral neuropathy), as secondary to service-connected diabetes mellitus type II is warranted. 
						

ORDER

Entitlement to service connection for small fiber neuropathy, idiopathic (claimed as peripheral neuropathy), to include as secondary to service-connected diabetes mellitus type II is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


